Citation Nr: 1713235	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  15-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for a tremor disability.  

2.  Entitlement to service connection for a tremor disability.

3. Entitlement to an increased rating in excess of 30 percent for migraines.

4.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1991 to June 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO reopened and denied the Veteran's service-connection claim for tremors, and denied the Veteran's increased rating claim for headaches.  The Veteran disagreed with these determinations, and perfected this appeal. 

With respect to the TDIU claim, the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. In an October 2016 appellate brief, the Veteran's representative raised the issue in conjunction with the increased rating claim for migraines. The Board accordingly finds that this issue is presently before it pursuant to Rice, and must be considered in adjudication of this appeal. 

The Board notes that in a September 2013 rating decision, the RO denied the Veteran's service-connection claims for anxiety and posttraumatic stress disorder (PTSD).  The Board acknowledges that the Veteran has filed a timely notice of disagreement (NOD) with regard to these determinations.  See the Veteran's July 2014 NOD.  Review of the Veteran's electronic claims file shows that the RO has acknowledged receipt of that NOD and is processing the appeal.  As such a remand for the issuance of an SOC is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a tremor disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied last denied the Veteran's claim for service connection for tremors and shaking in an unappealed April 2000 rating decision.

2. The evidence received since the April 2000 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.

3.  Throughout the period of the claim, the Veteran has experienced very frequent completely prostrating headaches productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision denying the Veteran's claim for service connection for tremors and shaking is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

 2. As new and material evidence has been received, the claim for service connection for a tremor disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for the assignment of a 50 percent rating for migraine headaches are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. § 3.159 (2016). 

Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA with respect to his service-connection claim and his increased rating claim in an August 2012 letter. As the Board is reopening the Veteran's service-connection claim for a tremor disability below, any failure by VA to satisfy its notice requirements with respect to the Veteran's application to reopen that claim is of no prejudice to the Veteran.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, and his own lay statements and argument. The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence.

With respect to the Veteran's headache claim in particular, the Veteran was afforded a VA headaches examination addressing the nature and severity of his disability in August 2012. The Board observes that the findings contained within the corresponding examination report are adequate for adjudicatory purposes. The examiner rendered appropriate, relevant findings sufficient for adjudication of the Veteran's increased rating claim. The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions has been met. 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

New and material evidence - tremors

The RO last denied the Veteran's claim of entitlement to service connection for tremors and shaking in an April 2000 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records, which contain complaints shaking at times; treatment reports noting ongoing complaints of tremors and shaking, and a February 2000 VA examination suspecting the presence of a physiologic tremor.  In its April 2000 rating decision, the RO denied the claim based in large part on a finding that the Veteran a physiologic tremor was not shown to be related to an event in service, or other service-connected disability.

The Veteran was notified of the April 2000 rating decision and of his appellate rights in a letter dated in April 2000. The Veteran did not appeal the April 2000 rating decision, nor did he submit additional evidence within one year of that decision in support of his tremors claim. As such, the RO's April 2000 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010).

In this case, the newly submitted evidence pertaining to the Veteran's tremor disability consists, in part, of assertions the Veteran made to an August 2012 VA examiner that he was specifically diagnosed with "essential tremors" in 1995, just after his separation from service, by his VA physicians.  Further, the August 2012 VA examiner confirmed a diagnosis of benign essential tremors (as opposed to physiologic tremors), and the Veteran's attorney has suggested that such tremors may be symptoms of a psychiatric disability for which the Veteran currently seeks service-connection.  The Board finds that this additional evidence confirming the presence of a current essential tremor disability, and suggesting that such disability may have been diagnosed shortly after service, relates to the open medical question as to whether the Veteran has a tremor disability that had its onset in, or is otherwise related to service. The evidence is new, material and serves to reopen the claim. To this extent only, the appeal is granted.

Increased rating - headaches

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2016).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability will be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  He is presently in receipt of a 30 percent rating for the disability.  The question in this case is whether the maximum, 50 percent, rating is warranted.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the Court.  Fenderson, supra. (Diagnostic Code 8100 is quoted verbatim, but the Court does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (32nd Ed. 2012),  "prostration" is defined as "extreme exhaustion or powerlessness."

An April 2012 VA treatment record noted the Veteran's complaints of throbbing and soreness in the temporal lobes and forehead, along with an inability to concentrate and memory loss.   He was recommended to apply cool compresses every two hours and rest in a quiet darkened room.   In May 2012, he again reported headaches in the temporal lobes and back of the head, along with nausea and sensitivity to light.

In June 2012, VA afforded the Veteran an examination to evaluate the severity of his migraines.  He described headaches in the temporal lobes that lasted for three days, were pounding and prostrating in character, and were triggered by light.  They were associated with nausea, blurred vision, weakness, and dizziness.  He stated that the severe migraine attacks occurred every two weeks.  He had missed between two and three months of work in the last year.

The examiner noted that the headaches lasted for more than two days and were described as pulsating/throbbing, constant, and were located on both sides of the head.  The VA examiner specifically indicated that the Veteran's migraines manifested in characteristic prostrating attacks, and that the Veteran indeed has "very frequent prostrating and prolonged attacks of migraine headache pain."  
It was further noted that the migraines impacted the Veteran's ability to work, as he experienced severe headaches every two weeks, and caused him to miss work two to three months out of the year.

In an August 2014 VA mental health treatment note, the Veteran reported experiencing more frequent headaches due to stress.

In January 2015 and May 2015, VA treatment records documented the Veteran's reports of worsening and more frequent headaches, along with difficulty walking and maintaining balance.

A July 2015 neurological consultation record noted that the Veteran experienced more than 15 headaches per month, along with nausea, and photophobia.  VA treatment records in August 2015 and November 2016 also noted complaints of severe migraines.

In October 2016, the Veteran submitted a statement from his former co-worker, who attested to the Veteran having had migraines at work that would make him so sick it was close to impossible for him to work through them, and that he missed work frequently because they were making him so sick.  The Veteran also submitted a September 2016 letter from S.B., a vocational consultant, who upon review of the record determined that the Veteran is precluded from performing work at a substantial gainful level due to the severity of his migraine headaches.   

Upon review of the evidence as outlined above, the Board finds that the Veteran is entitled to the maximum 50 percent rating for his migraine headaches throughout the period of the appeal, which began with his claim for increase received in March 2012.  The evidence clearly shows that the Veteran experiences very frequent prostrating migraine headaches, well more than once per month, which often last for days at a time.  He has described experiencing blurred vision, dizziness, and nausea, as well as an inability to concentrate, walk, maintain balance, and otherwise function during these very frequent headache episodes.  Further, there is evidence in the form of the Veteran's own credible lay statements indicating that he has missed work 2-3 months out of the year due to headaches, as well the statements of his co-worker and the assessment of S.B. suggesting that the Veteran's headaches are productive of severe economic inadaptability.  

Thus, the Board finds that a 50 percent rating is indeed warranted throughout the pendency of this claim.  Again, 50 percent is the maximum schedular rating allowable for migraine headaches.

Extraschedular considerations

The Board must also consider whether the Veteran is entitled to an extraschedular rating for migraines under the provisions of 38 C.F.R. § 3.321 (b)(1). Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that all the symptomatology and impairment caused by the migraine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria at Diagnostic Code 8100 specifically provide for disability ratings based on the average impairment of earning capacity resulting from migraines involving prostrating attacks. The rating criteria specifically rate on the frequency and severity of the migraines, including whether the migraines are prostrating, and includes consideration of economic inadaptability. In this case, considering the lay and medical evidence, the migraines have been manifested by frequent characteristic prostrating attacks that are productive of severe economic inadaptability for the entire period of review.  These symptoms and degree of occupational impairment are part of the schedular rating criteria.  Thus, in this case, comparing the Veteran's disability level and symptomatology of the migraines to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is adequate.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran's only service-connected disability is migraines, and no combined effect possible.  Thus, further discussion of Johnson is not necessary.





	(CONTINUED ON NEXT PAGE)
ORDER

The application to reopen a claim for service connection for a tremor disability is granted.

Entitlement to the assignment of a 50 percent rating for headaches is granted.


REMAND

As noted in the Introduction, the Veteran's representative asserted in an October 2016 appellate brief that the issue of entitlement to TDIU had been raised by the record in accord with Rice, supra. Specifically, the August 2012 VA examiner noted that the Veteran had missed two to three months of work in the past 12 months.  Additionally, at a VA neurological consultation in July 2015, he reported that he had been placed on leave from his current job. Further, evidence of record indicates that, in September 2016, a private vocational expert, Dr. S.B. stated that the Veteran was totally and permanently precluded from performing work at a substantially gainful level due to the severity of his migraines. The Board notes that the Veteran's sole service-connected disability consists of migraines, now rated as 50 percent. As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a). However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. §§ 3.321 (b), 4.16(b).

The Veteran has not completed, nor does it appear he was sent, a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). In pertinent part, a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him or her from securing or following a substantially gainful occupation, and the treatment he or she has received for the disability(ies). The veteran is further asked to supply information about his or her employment, including dates when his or her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work. The VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his or her last job, and whether the veteran has attempted to obtain employment since he or she became too disabled to work. Such information can be critical to resolution of this case.

With respect to the Veteran's reopened service-connection claim, the Veteran was afforded a VA examination in August 2012 to evaluate the nature and etiology of his hand tremors.  It appears the examiner determined that the Veteran's current essential tremor disability was less likely than not related to service because, contrary to the Veteran's assertions, a diagnosis of essential tremors was not noted in the record until 1999, approximately four years after his discharge.  While there may be clinical significance of a gap in time between the Veteran's separation from service to the time of his 1999 diagnosis, none was expressed.  Indeed, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §  3.303(d) (2016).  

The Board adds that in an October 2016 brief, the Veteran's attorney specifically requested that the Board remand this issue to take into consideration the possibility that the hand tremors are physical symptoms of the psychological problems (for which he currently is seeking service-connection at the AOJ).  Although not specifically asserted, the Board believes any relationship between the Veteran's tremors and his headaches should also be explored, as they have been assessed together on frequent occasions by medical professionals.  

As such, on remand, the Veteran should be scheduled for another examination to so that an adequate opinion as to etiology may be obtained.  

Updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through November 17, 2016, have been associated with the record.  The Veteran should also be given the opportunity to submit any additional evidence pertinent to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's 
file any relevant VA treatment records dated from  November 2016 to the present day.  
	
2. Contact the Veteran and request authorization to 
obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures.

3.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish TDIU due to service-connected disability, as well as how to establish service-connection a secondary basis under 38 C.F.R. § 3.310.

4.  Request the Veteran to provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.

5.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of the Veteran's tremor disability.   The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND.  

After a review of the record, and examination of the Veteran, the examiner should offer an opinion regarding the following:

a.) Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's hand tremors had their onset in, or are otherwise related to his period of active service?  Please comment upon documented in-service treatment the Veteran received for shaking in 1994 and 1995, as well as post-service assessments made within the years following his separation from service.  

b.) Notwithstanding the above, it is at least as likely as not that the Veteran's tremor disability is caused or aggravated beyond its natural progression by his service-connected headache disability?  If the Veteran's tremors are physical symptoms of his psychological problems, or are caused or aggravated by a psychological disability, this should be made clear.  

Complete rationale must be provided for any opinion given.  

6.  If, after completion of the above, the evidence demonstrates that the Veteran is no longer working, and that his service-connected disabilities preclude gainful employment, and that he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for any portion of the appeal period, the AOJ should refer the case to the VA's Director of Compensation Services for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  

7.  The case should again be reviewed by the AOJ, including the issue of TDIU, on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his attorney a Supplemental Statement of the Case and a reasonable opportunity to respond before returning the record to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


